Exhibit 10.1

 

Dated 6 July 2005

 

The legal entities and the individuals set out in Part 1 of Schedule 1

 

and

 

Millipore International Holding Company B.V.

 

SHARE PURCHASE AGREEMENT

 

relating to the sale and purchase of shares in

 

NovAseptic AB (publ)

 

LOGO [g93713logo.jpg]

 

Linklaters Advokatbyrå

Regeringsgatan 67

Box 7833

SE-103 98 Stockholm

 

Telephone (46-8) 665 66 00

Facsimile (46-8) 667 68 83



--------------------------------------------------------------------------------

1    Definitions    1 2    Sale and Purchase of the Shares    3 3    Purchase
Price    3 4    Conditions    5 5    Pre-Closing    6 6    Closing    7 7   
Post-Closing Obligations    7 8    Warranties    8 9    Sellers’ Liability and
Purchaser’s Remedies under this Agreement    14 10    Limitation of Liability   
15 11    Third Party Claims    17 12    Confidentiality    18 13    Other
Provisions    18

 

i



--------------------------------------------------------------------------------

This Share Purchase Agreement (the “Agreement”) is made on 6 July 2005 between:

 

(1) The legal entities and the individuals set out in Part 1 of Schedule 1 (the
“Sellers”); and

 

(2) Millipore International Holding Company B.V., Paasheuvelweg 3, 1105 CE
Amsterdam-Zuidoost, the Netherlands, (the “Purchaser”).

 

Background

 

(A) NovAseptic AB (publ) is a public limited liability company incorporated
under the laws of Sweden, corporate registration no. 556460-0830, (the
“Company”). The Company develops, markets, sells and maintains key components to
the pharmaceutical and biotechnological industries.

 

(B) At the date of this Agreement, the Sellers own approximately 90.12 per cent.
of the shares in the Company on a fully diluted basis (the “Shares”) as set out
in Part 1 of Schedule 1. For the purpose of this Agreement the remaining
shareholders in the Company are referred to as the “Minority Shareholders”. The
Minority Shareholders own, in aggregate, approximately 9.88 per cent. of the
shares in the Company on a fully diluted basis (the “Minority Shares”).
Following Closing (as defined below), the Purchaser will be able to acquire the
Minority Shares by way of compulsory acquisition in accordance with the Swedish
Companies Act (1975:1385).

 

(C) The Sellers have agreed to sell the Shares and the Purchaser has agreed to
purchase the Shares on and subject to the terms of this Agreement.

 

1 Definitions

 

     The following terms, used in this Agreement, have the following meanings:

 

     “Audited Accounts” means the audited accounts of the Company and the
audited consolidated group accounts of the Company for the financial period
ended on the Balance Sheet Date;

 

     “Balance Sheet Date” means 30 April 2005;

 

     “Business Day” means a day on which banks are open for business in
Stockholm (excluding Saturdays, Sundays and public holidays);

 

     “Business IP” means all Intellectual Property which is owned or licensed by
a Group Company;

 

     “Closing” means the completion of the sale and purchase of the Shares
pursuant to Clause 6;

 

     “Closing Balance Sheet” has the meaning given to it in Clause 3.1.2;

 

     “Closing Date” means the date on which Closing takes place;

 

     “Confidential Information” means any information, including, without
limitation, financial information, trade secrets, client lists and other
proprietary business information, regarding the Group Companies or any of the
Sellers or their affiliated companies;

 

     “Data Room” means the data room containing documents and information
relating to the Group made available by the Sellers at Linklaters Advokatbyrå
AB, Regeringsgatan 67;

 

1



--------------------------------------------------------------------------------

“Disclosure Schedule” means the document enclosed hereto as Schedule 2;

 

“Draft Minority Sellers’ Agreement” means the document set out in Schedule 3;

 

“Encumbrance” means any claim, charge, pledge, mortgage, lien, option, equity,
retention of title, right of pre-emption, right of first refusal or third party
rights or security interest of any kind;

 

“Group” or “Group Companies” means the Company and the Subsidiaries and “Group
Company” means any of them;

 

“Intellectual Property” means trade marks, trade names, domain names, logos,
patents, inventions, registered and unregistered design rights, copyrights,
database rights and all other intellectual or industrial proprietary rights;

 

“Key Employees” means the individuals set out in Schedule 4;

 

“Management Sellers” means Sten Johansson, Håkan Samuelsson, Nils Årthun, Bruno
François and Johan Westman and “Management Seller” means any of them;

 

“Net Working Capital” means all current assets (total assets less total fixed
assets less cash and cash equivalents), including but not limited to accounts
receivable, inventories, and prepaid expenses, on a consolidated basis, less
current non-interest bearing liabilities, including but not limited to accounts
payable, accrued expenses and tax payable, on a consolidated basis;

 

“Pension Schemes” has the meaning given to it in Clause 8.10.4;

 

“Properties” means the freehold (Sw. fastighet) and leasehold (Sw. tomträtt)
properties, leased by any Group Company and “Property” means any of them;

 

“Purchase Price” has the meaning given to it in Clause 3.1;

 

“Purchaser’s Group” means any entity directly or indirectly controlling or
controlled by or under common control with the Purchaser, by means of a majority
of shares or otherwise;

 

“Reference Cash” means SEK 23,647,000 (which corresponds to cash and cash
equivalents in the Audited Accounts);

 

“Reference Net Working Capital” means SEK 40,848,000 (which corresponds to the
Net Working Capital in the Audited Accounts);

 

“Relevant Competition Authorities” means the competition authorities listed in
Schedule 5;

 

“Relief” means any relief, loss or losses carried forward, allowance, exemption,
set-off, deduction or credit in computing or against profits or Tax;

 

“Restricted Activity” means any business which is now carried on by the Group
Companies;

 

“Restricted Employee” means any Key Employee;

 

“SCC Institute” has the meaning given to it in Clause 13.8.1;

 

“Sellers’ Warranties” means the warranties given by the Sellers pursuant to
Clauses 8.3- 8.16 and “Sellers’ Warranty” means any one of them;

 

2



--------------------------------------------------------------------------------

“Subsidiaries” means the subsidiaries, details of which are set out in Part 2 of
Schedule 1 and “Subsidiary” means any one of them;

 

“Surviving Clauses” means Clauses 1, 12 and 13;

 

“Tax” or “Taxes” means income taxes, whether determined by reference to income,
profits, gains, and all other taxes, including but not limited to, transfer
taxes, value added taxes, selective purchase taxes, social security fees,
administrative fees, duties, charges and withholding taxes, and all penalties,
charges, costs and interest relating thereto;

 

“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of taxation or responsible for the administration and/or
collection of taxation or enforcement of any law in relation to Taxes; and

 

“Warranties” means the warranties set out in Clause 8 and “Warranty” means any
one of them.

 

2 Sale and Purchase of the Shares

 

2.1 On and subject to the terms of this Agreement, the Sellers agree to sell and
the Purchaser agrees to purchase the Shares.

 

2.2 The Shares shall be sold together with all rights attaching to them as at
Closing.

 

3 Purchase Price

 

3.1 Amount, etc.

 

  3.1.1 The purchase price for the purchase of the Shares under this Agreement
shall be SEK 648,830,000 (the “Purchase Price”) (which corresponds to SEK 104.65
per share), and any adjustment pursuant to Clause 3.1.4 (the “Adjustment
Price”). The Purchase Price and the Adjustment Price shall be paid in accordance
with Clause 3.2.

 

  3.1.2 As soon as reasonably practicable, but not later than 30 calendar days
after the Closing Date, the Purchaser shall deliver to the Sellers a
consolidated balance sheet for the Group as per the Closing Date (the “Closing
Balance Sheet”). The Closing Balance Sheet shall be prepared according to
Swedish GAAP and the accounting policies, procedures and practises adopted in
the Audited Accounts, applied on a consistent basis. In case the Sellers do not,
within 30 calendar days after receipt of the Closing Balance Sheet, deliver a
written statement setting forth in detail the items and or amounts on which the
Sellers disagree with the Purchaser on the Closing Balance Sheet, the Sellers
shall be deemed to have accepted the Closing Balance Sheet. The Sellers shall be
given reasonable access to the books and personnel of the Company in order to
verify the merits of the Closing Balance Sheet.

 

  3.1.3 In the event that the Sellers object to the Closing Balance Sheet and
the Purchaser does not agree with the Sellers’ objections, and such disagreement
is not solved within 30 calendar days after the Purchaser’s receipt of the
written statement from the Sellers, the matter shall upon written request by
either party be referred to arbitration with an accounting arbitrator (which,
for the purposes of this Agreement shall refer to an international accounting
firm to be appointed by the parties) acting

 

3



--------------------------------------------------------------------------------

 

as sole arbitrator. Such accounting arbitrator shall present its decision to the
parties in written form within 60 calendar days from its appointment. The
decision of the accounting arbitrator shall be final and binding upon the
parties and the parties shall equally share the costs for such arbitration.

 

  3.1.4 If the cash and cash equivalents (such cash and cash equivalents to be
reduced by any increase in cash resulting from subscription pursuant to the
option rights referred to in Schedule 7) plus Net Working Capital set out in the
Closing Balance Sheet, as established in accordance with Clause 3.1.2 or 3.1.3
above, whichever may be the case, is greater than the Reference Cash plus the
Reference Net Working Capital set out in the balance sheet of the Audited
Accounts, such exceeding amount shall be paid by the Purchaser to the Sellers in
accordance with Clause 3.2 below. If the cash and cash equivalents (such cash
and cash equivalents to be reduced by any increase in cash resulting from
subscription pursuant to the option rights referred to in Schedule 7) plus Net
Working Capital set out in the Closing Balance Sheet, as established in
accordance with Clause 3.1.2 or 3.1.3 above, whichever may be the case, is less
than the Reference Cash plus the Reference Net Working Capital set out in the
balance sheet of the Audited Accounts, such deficit shall be paid by the Sellers
to the Purchaser in accordance with Clause 3.2 below.

 

3.2 Method of Payment

 

  3.2.1 All cash payments by the Purchaser to the Sellers under this Agreement
shall be made to such bank account as the Sellers shall designate in writing not
later than three Business Days prior to the Closing Date.

 

  3.2.2 All cash payments by the Sellers to the Purchaser under this Agreement
shall be made to such bank account as the Purchaser shall designate in writing
not later than three Business Days prior to the Closing Date.

 

  3.2.3 The Purchase Price shall be paid by the Purchaser at Closing pursuant to
Clause 6.3 below.

 

  3.2.4 Any Adjustment Price to be paid by the Purchaser or the Sellers,
whichever may be the case, pursuant to Clause 3.1.4 above shall be made within
ten Business Days after establishment of the Closing Balance Sheet.

 

3.3 Reduction of Purchase Price

 

Any payment made by the Sellers to the Purchaser in respect of any claim for
breach of this Agreement shall be made by way of adjustment of the Purchase
Price and the Purchase Price shall be deemed to have been reduced by the amount
of such payment.

 

3.4 Purchase Price Allocation

 

The Sellers shall distribute the Purchase Price among the Sellers pro rata as
set out in Part 1 of Schedule 1.

 

4



--------------------------------------------------------------------------------

4 Conditions

 

4.1 Condition Precedent

 

The agreement to sell and purchase the Shares contained in Clause 2 is
conditional upon (i) the Relevant Competition Authorities granting clearance of
the proposed acquisition of the Shares, or being deemed to have granted such a
clearance. Further, the obligation for the Purchaser to purchase the Shares is
conditional upon (ii) no breach of any of the Warranties having occurred, the
effects of which will have a material adverse effect on the Group as a whole and
which cannot be remedied without unreasonable delay.

 

4.2 Responsibility for Satisfaction

 

  4.2.1 The Purchaser shall be responsible for the preparation of notification
to the competition authorities pursuant to Clause 4.1 (i) and for any costs and
expenses incurred in relation to such notification. The Purchaser undertakes to
submit such notification as soon as reasonably possible and in accordance with
the time limits as applicable within the relevant jurisdictions. The parties
shall promptly provide each other with any assistance, information and
documentation reasonably required to prepare the notification. A party, which is
notified by a competition authority that the condition in Clause 4.1 (i) may not
be satisfied, or that satisfaction may be delayed, shall immediately notify the
other party.

 

  4.2.2 The Purchaser shall use all reasonable endeavours to ensure the
satisfaction of the condition set out in Clause 4.1 (i).

 

  4.2.3 Without prejudice to Clauses 4.2.1 and 4.2.2, the Sellers and the
Purchaser agree that all requests and enquiries from any government,
governmental, supranational or trade agency, court or other regulatory body
shall be dealt with by the Sellers and the Purchaser in consultation with each
other and the Sellers and the Purchaser shall promptly co-operate with and
provide all necessary information and assistance reasonably required by such
government, agency, court or body upon being requested to do so by the other.

 

  4.2.4 Without prejudice to Clauses 4.2.1 to 4.2.3, if the Purchaser is
notified that the condition in Clause 4.1 (i) may not be satisfied, or that
satisfaction may be delayed, the Purchaser shall take all reasonable actions as
required to ensure that the condition set out in Clause 4.1 (i) are fulfilled as
soon as possible and in any event no later than the date set out in Clause 4.3,
provided however that such actions would not materially impact the value for the
Purchaser of the transaction contemplated by this Agreement.

 

4.3 Non-satisfaction/Waiver

 

  4.3.1 If the condition in Clause 4.1 (i) is not satisfied on or before 5
September 2005, or such other date as the parties may agree, the Sellers may
terminate this Agreement (other than the Surviving Clauses).

 

  4.3.2 If the condition in Clause 4.1 (i) is not satisfied on or before 5
November 2005, the Purchaser may, provided that the Purchaser has taken all
reasonable actions as required to ensure the satisfaction of condition (i) set
out in Clause 4.1, terminate this Agreement (other than the Surviving Clauses).

 

5



--------------------------------------------------------------------------------

  4.3.3 If the Agreement is terminated in accordance with Clause 4.3.1 or 4.3.2,
no party shall have any claim against the other under this Agreement, save for
any claim arising from breach of any obligation contained in Clause 4.2.

 

5 Pre-Closing

 

5.1 The Sellers’ General Obligations Prior to Closing

 

Without prejudice to Clause 5.2, between the date of this Agreement and Closing
the Sellers shall, and shall procure that the Group Companies shall, consult
with the Purchaser in relation to all material matters concerning the running of
the Group.

 

5.2 The Sellers’ Obligations in Relation to the Conduct of Business

 

Without prejudice to Clause 5.1, the Sellers shall between the date of this
Agreement and Closing procure that each Group Company:

 

  5.2.1 shall in all material respects carry on its business as a going concern
in the ordinary course as carried on prior to the date of this Agreement;

 

  5.2.2 without prejudice to the generality of Clause 5.2.1, shall not, without
the prior written consent of the Purchaser, such consent not to be unreasonably
withheld or delayed:

 

  (i) enter into any agreement or incur any commitment involving any capital
expenditure in excess of SEK 1,250,000 per item and SEK 5,000,000 in aggregate,
in each case exclusive of value added tax;

 

  (ii) enter into or amend any agreement or commitment which is not capable of
being terminated without compensation at any time with twelve months’ notice or
less or which is not in the ordinary course of business or which involves or may
involve total annual expenditure in excess of SEK 1,250,000, exclusive of value
added tax;

 

  (iii) acquire or dispose of, or agree to acquire or dispose of any material
asset involving consideration, expenditure or liabilities in excess of SEK
1,000,000, exclusive of value added tax other than in the ordinary course of
business;

 

  (iv) acquire or dispose of, or agree to acquire or dispose of, any share,
shares or other interest in any company, partnership or other venture, other
than as ordinary cash management;

 

  (v) incur any additional borrowings or incur any other indebtedness, in each
case in excess of SEK 1,000,000 exclusive of value added tax;

 

  (vi) allot, issue, redeem or repurchase any shares, options, warrants,
conversion or offer rights to purchase shares of any Group Company or any
securities convertible into or exchangeable for such shares;

 

  (vii) declare, make or pay any dividend or other distribution to shareholders;

 

  (viii) make any change to the articles of association or other constitutional
documents in the Company; or

 

6



--------------------------------------------------------------------------------

  (ix) give notice of termination to any Key Employee or enter into employment
agreement with any person on terms and conditions similar to the terms and
conditions for a Key Employee.

 

5.3 Minority Shareholders

 

Between the date of this Agreement and the Closing Date, the Sellers shall
actively assist the Purchaser in soliciting the sale of the Minority Shares from
the Minority Shareholders to the Purchaser on the Closing Date. The Purchaser
shall be obligated to purchase all Minority Shares offered for sale by the
Minority Shareholders on terms and conditions which in substance correspond to
those of the Draft Minority Sellers’ Agreement.

 

6 Closing

 

6.1 Date and Place

 

Closing shall take place at the offices of Linklaters Advokatbyrå AB at
Regeringsgatan 67, 103 98 Stockholm, Sweden, at 9.00 a.m. (CET), on the fifth
Business Day following fulfilment or waiver of the condition set out in Clause
4.1 (i), or at such other location, time or date as may be agreed between the
Purchaser and the Sellers, provided however that, if the Purchaser claims that
the condition stipulated in Clause 4.1 (ii) is not satisfied, and the Sellers
declare that the effects of the breach can be remedied without unreasonable
delay, then, if the Purchaser so demands, the Closing shall be postponed until
the effects of the breach have been remedied.

 

6.2 Closing Events

 

  6.2.1 On Closing the Sellers shall deliver or make available to the Purchaser:

 

  (i) evidence that the Sellers have given unconditional and irrevocable
instructions to the relevant bank in order for the Shares to be transferred to
the securities account of the Purchaser and for the Purchaser to be registered
as shareholder in the share register kept by VPC AB (the Swedish central
securities depository and clearing house); and

 

  (ii) written resignations and confirmations (in such form as the Purchaser may
reasonably require) by each retiring director, except directors and deputy
directors appointed by employees that none of them has any claim against any
Group Company.

 

  6.2.2 On Closing the Purchaser shall deliver or make available to the Sellers
evidence of the due fulfilment of the condition set out in Clause 4.1 (i).

 

6.3 Payment on Closing

 

     On Closing, the Purchaser shall pay the Purchase Price to the Sellers to
the account specified by the Sellers in accordance with Clause 3.2.

 

7 Post-Closing Obligations

 

7.1 The Purchaser’s and Sellers’ Continuing Obligations

 

  7.1.1

The Purchaser shall as soon as possible after Closing hold general meetings and
cause board meetings to be held to appoint new directors of the board and to
appoint company signatories in the Company and in the Subsidiaries. The

 

7



--------------------------------------------------------------------------------

       Purchaser shall cause to be prepared the minutes of said meetings as well
as the necessary ancillary documentation, and shall procure that the
documentation is submitted to the relevant companies’ registry.

 

  7.1.2 Pending the date when the Purchaser is entitled to vote for the Shares,
the Sellers shall exercise all voting and other rights in relation to such
Shares in accordance with the Purchaser’s reasonable instructions.

 

  7.1.3 The Purchaser shall, provided that the auditors do not recommend
otherwise, discharge or procure the discharge of all directors of the board of
the Company and the Subsidiaries in office prior to Closing from their personal
liability for the period up to and including the Closing Date at the next annual
general meetings in the Company and the Subsidiaries.

 

7.2 Non-compete

 

  7.2.1 Each Management Seller undertakes with the Purchaser that he or she will
not during a period of two years from the Closing Date:

 

  (i) carry on, be engaged in or be economically interested in any Restricted
Activity;

 

  (ii) canvass or solicit as a customer any person, firm or company who has
within two years prior to Closing been a regular customer of any Group Company
(to the extent related to a Restricted Activity); or

 

  (iii) induce or seek to induce any Restricted Employee to become employed
whether as employee, consultant or otherwise by any of the Sellers. The placing
of an advertisement of a post available to a member of the public generally and
the recruitment of a person through an employment agency shall not constitute a
breach of this Clause 7.2.1.

 

  7.2.2 The restrictions in Clause 7.2.1 shall not operate to prohibit Bruno
François Holding from being engaged in and owning 30.0% of NovAseptic Italia
S.r.l.

 

8 Warranties

 

8.1 The Sellers’ Warranties

 

  8.1.1 The Sellers warrant to the Purchaser that the statements set out in
Clause 8.3- 8.16 are in all material respects true and accurate as of the date
of this Agreement and, save as explicitly stated below, as of the Closing Date.
The Sellers further warrant to comply with Clause 5 above.

 

  8.1.2 Any Sellers’ Warranty qualified by the expression “so far as the Sellers
are aware” or any similar expression shall, unless otherwise stated, be deemed
to refer to the knowledge of the persons whose names and addresses are set out
in Schedule 6 who shall be deemed to have such knowledge as can reasonably be
expected by a person in the respective position.

 

  8.1.3 The Purchaser acknowledges that the Warranties do not release the
Purchaser from the duty to carry out a customary due diligence review of the
Group Companies.

 

8



--------------------------------------------------------------------------------

8.2 The Sellers’ Disclosures

 

  8.2.1 The Sellers’ Warranties are subject to any matter which is contained in
this Agreement or in the Disclosure Schedule.

 

  8.2.2 The Data Room has been collated by the Sellers in good faith and the
Sellers have not knowingly included any matter which is untrue or knowingly
omitted any matter the omission of which would make the contents of the Data
Room materially misleading.

 

  8.2.3 So far as the Sellers are aware, each document in the Data Room
specified in the data room index is a true and complete copy of the original of
such document.

 

  8.2.4 The validation data provided by the Sellers on the request of the
Purchaser have been collated by the Sellers in good faith and the Sellers have
not knowingly included any matter which is untrue or knowingly omitted any
matter the omission of which would make the validation data materially
misleading.

 

8.3 Corporate Information

 

  8.3.1 Each Group Company is duly incorporated and validly existing under the
laws of its respective jurisdiction.

 

  8.3.2 The Sellers are the sole owner of the Shares and have the right to
exercise all voting and other rights over the Shares.

 

  8.3.3 The shares in the Company and Subsidiaries listed in Part 2 of Schedule
1 comprise the whole of the issued share capital of the Company and the
Subsidiaries and each are fully paid. All shares in the Subsidiaries are owned
by the Company.

 

  8.3.4 Except as set out in Schedule 7, no Group Company has issued or resolved
to issue any financial instruments that entitles or may in the future entitle
any person to receive or acquire any share capital or any other security giving
rise to a right over, or an interest in, the capital of any Group Company.

 

  8.3.5 There are no Encumbrances over the shares in any Group Company.

 

  8.3.6 The particulars contained in Part 1 of Schedule 1 are true and accurate.

 

  8.3.7 The current articles of association of the Group Companies are those
which are attached as Exhibit A and no decision has been adopted to amend any
such document.

 

  8.3.8 The certificates of registration of the Group Companies attached as
Exhibit A are true and accurate and up-to-date.

 

  8.3.9 No Group Company is insolvent under the laws of the jurisdiction of its
incorporation.

 

  8.3.10 There are no proceedings in relation to any compromise or arrangement
with creditors or any winding up, bankruptcy or other insolvency proceedings
concerning any Group Company.

 

9



--------------------------------------------------------------------------------

8.4 Accounts

 

  8.4.1 The Audited Accounts have been prepared in accordance with applicable
law and with the accounting principles generally accepted at the Balance Sheet
Date in Sweden.

 

  8.4.2 The Audited Accounts give in all material respects a true and fair view
of the state of affairs (Sw. ställning) of the Company and the Group at the
Balance Sheet Date and of the profits or losses for the period concerned.

 

8.5 Financial Obligations

 

Except as set out in Schedule 8, and other than in the ordinary course of
business, there is no outstanding guarantee, indemnity, suretyship (Sw. borgen)
or security given by any Group Company or for the benefit of any Group Company.

 

8.6 Assets

 

     All material assets included in the Audited Accounts or acquired by any of
the Group Companies since the Balance Sheet Date, other than any assets disposed
of or realised in the ordinary course of business:

 

  (i) are owned by the Group Companies;

 

  (ii) are in the possession or under the control of the relevant Group Company;
and

 

  (iii) none of such assets is the subject of an Encumbrance.

 

8.7 Properties

 

  8.7.1 So far as the Sellers are aware, there is no subsisting breach and no
non-observance of any covenant, condition or agreement contained in the lease
under which a Group Company holds its interest in the Property, on the part of
the relevant landlord or a Group Company which would materially adversely affect
the business of the Group.

 

  8.7.2 None of the Group Companies owns, or has owned, any Real Property.

 

8.8 Intellectual Property

 

  8.8.1 All Business IP is (or, where appropriate in the case of pending
applications, if and when granted, will be):

 

  (i) owned by a Group Company or lawfully used with the consent of the owner
under a licence or otherwise used under the authority of the owner;

 

  (ii) valid and binding;

 

  (iii) so far as the Sellers are aware, not being infringed or attacked or
opposed by any person; and

 

  (iv) no claims have been made and so far as the Sellers are aware no
applications are pending, which if pursued or granted might be material to the
truth and accuracy of any of the above.

 

  8.8.2

So far as the Sellers are aware, the products (and the use thereof), the
services and the business of the Group Companies at the date of this Agreement
have not infringed any rights or interests of third parties in Intellectual
Property. No claims of

 

10



--------------------------------------------------------------------------------

 

infringement of any such rights or interests have been made in any court or
similar proceedings by any third party.

 

8.9 Agreements

 

  8.9.1 All agreements material to the business of the Group to which any of the
Group Companies is a party are listed in Schedule 9.

 

  8.9.2 So far as the Sellers are aware, all material agreements referred to in
Schedule 9 are valid and binding obligations of the parties thereto and the
terms thereof have been complied with in all material respects with by the
relevant Group Company and by any other party to such agreements.

 

  8.9.3 So far as the Sellers are aware at the date of this Agreement, no notice
of termination or of intention to terminate, has been received in respect of any
material agreements referred to in Schedule 9.

 

  8.9.4 No Group Company is a party to or subject to any material agreement,
transaction, arrangement, understanding, obligation or liability which is not in
the ordinary course of business as carried on prior to the date of this
Agreement.

 

  8.9.5 There are no existing agreements or arrangements material to the
business of the Group between, on the one hand, any Group Company and, on the
other hand, the Sellers other than on normal commercial terms in the ordinary
course of business.

 

  8.9.6 No Group Company is party to any agreement material to the business of
the Group with any current or former director, officer, employee or agent of any
such Group (whether directly or indirectly), other than on normal commercial
terms in the ordinary course of business.

 

  8.9.7 So far as the Sellers are aware at the date of this Agreement, no
counterparty will terminate its agreement as a consequence of the transaction
contemplated by this Agreement.

 

8.10 Employees and Employee Benefits

 

  8.10.1 Since the Balance Sheet Date, no Group Company has made any material
amendment to the terms and conditions of employment (including, without
limitation, remuneration, pension entitlements and other benefits) of any Key
Employee. The terms and conditions of the employment agreements for all other
employees, are in all material respects consistent with market practice.

 

  8.10.2 As at the date of this Agreement, no Key Employee has given or received
notice terminating his or her employment, and there have been no proposals to
terminate the employment of any Key Employee.

 

  8.10.3 No liability which remains undischarged has been or may be incurred by
any Group Company for breach of any agreement of employment with any employee or
breach of an employment right, whether based on statutory law or collective
agreement.

 

  8.10.4 The arrangements listed in Schedule 10, are the only arrangements under
which the Group Companies are or may become liable to make payments for
providing retirement, death, disability or life assurance benefits (the “Pension
Schemes”), except for arrangements to which any of the Group Companies
contribute in compliance with any law.

 

11



--------------------------------------------------------------------------------

  8.10.5 There are no collective agreements affecting the employees of any Group
Company.

 

8.11 Legal Compliance

 

  8.11.1 All material licences, consents (including third party consents),
authorisations, orders, warrants, confirmations, permissions, certificates,
approvals, registrations and authorities used in or necessary for the business
of the Group as carried on have been obtained, are in force and are being, and
have been, complied with in all material respects.

 

  8.11.2 Each Group Company is in all material respects conducting the business
of the Group in compliance with applicable laws and regulations in each country
in which the business of the Group is carried on.

 

  8.11.3 No environmental permits are required for the business of the Group.

 

  8.11.4 The Group Companies and their predecessors are, and have been, in
compliance with all Environmental Laws, there has been no release or threatened
release of any pollutant, petroleum or any fraction thereof, contaminant or
toxic or hazardous material (including toxic mold), substance or waste (each a
“Hazardous Substance”) on, upon, into or from any site currently or heretofore
owned, leased or otherwise used by a Group Company or a predecessor, there have
been no Hazardous Substances generated by a Group Company or a predecessor that
have been disposed of or come to rest at any site that has been included in any
published U.S. federal, state or local superfund site list or any other similar
list of hazardous or toxic waste sites published by any Governmental Authority
in the United States, there are no underground storage tanks located on, no PCBs
(polychlorinated biphenyls) or PCB-containing Equipment used or stored on, and
no hazardous waste as defined by the Resource Conservation and Recovery Act
stored on, any site owned or operated by a Group Company or a predecessor,
except for the storage of hazardous waste in compliance with Environmental Laws
and the Sellers have made available to the Purchaser true, accurate and complete
copies of all material environmental records, reports, notifications,
certificates of need, permits, pending permit applications, correspondence,
engineering studies, and environmental studies or assessments, in each case as
amended and in effect. “Environmental Laws” means any Legal Requirement relating
to (a) releases or threatened releases of Hazardous Substances, (b) pollution or
protection of public health or the environment or worker safety or health or (c)
the manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.

 

8.12 Litigation

 

  8.12.1 No Group Company is involved whether as claimant or defendant or other
party in any claim, legal action, proceeding, suit, litigation, prosecution,
investigation, enquiry or arbitration which is material to the business of the
Group if adversely determined.

 

  8.12.2 So far as the Sellers are aware, no such claim, legal action,
proceeding, suit, litigation, prosecution, mediation, investigation, enquiry or
arbitration of material importance is pending or threatened by or against any
Group Company.

 

12



--------------------------------------------------------------------------------

8.13 Insurance

 

  8.13.1 In respect of insurances:

 

  (i) all premiums have been duly paid to date; and

 

  (ii) all the policies are in full force and effect.

 

  8.13.2 No insurance claim in excess of SEK 100,000 has been made during the
two-year period prior to the date of this Agreement.

 

8.14 Tax

 

  8.14.1 No Group Company is or will become liable for any Taxes pertaining to
the period up to the Balance Sheet Date except as provided for in the Audited
Accounts.

 

  8.14.2 Each Group Company has fully and timely paid all Taxes that have become
due and has properly and timely made all such withholdings and deductions
relating to Tax as are required by law and has duly accounted for and delivered
any such withholdings and deductions to the relevant authorities.

 

  8.14.3 All information, notices, returns, declarations, registrations, claims
for Reliefs and computations, which are or have been required to be made or
given by each Group Company for any Tax purpose have been made or given within
the required periods and on a proper basis and are up-to-date and in all
material respects correct.

 

  8.14.4 No Group Company is subject to any tax audit nor is, as far as the
Sellers are aware, any tax audit threatening.

 

8.15 Important Business Issues Since the Balance Sheet Date

 

     Between the Balance Sheet Date and the date of this Agreement:

 

  8.15.1 the business of the Group has been carried on as a going concern in the
ordinary course;

 

  8.15.2 no material capital commitments have been entered into or proposed by
any Group Company. For these purposes a material capital commitment is one
involving capital expenditure in excess of SEK 1,250,000, exclusive of value
added tax;

 

  8.15.3 the business of the Group has not been materially and adversely
affected by the loss of any important customer or source of supply. For these
purposes, an important customer or source of supply in relation to the Group
means one which in either of the two financial periods immediately preceding the
Balance Sheet Date accounted for 5 per cent. or more (in the case of a customer)
of the turnover of the Group or (in the case of a source of supply) of the
goods, services or equipment supplied to the Group;

 

  8.15.4 no Group Company has declared, made or paid any dividend or other
distribution to its shareholders;

 

  8.15.5 no Group Company has allotted, issued, redeemed or repurchased, or
agreed to allot, issue, redeem or repurchase, any shares, options, warrants,
conversion or offer rights to purchase shares of any Group Company or any
securities convertible into or exchangeable for such shares; and

 

13



--------------------------------------------------------------------------------

  8.15.6 otherwise than in the ordinary course of business, no Group Company has
incurred any additional borrowings or incurred any other indebtedness, in each
case in excess of SEK 1,000,000 exclusive of value added tax.

 

8.16 Authority and Capacity of the Sellers

 

  8.16.1 The Sellers have the legal right and full power and authority to enter
into and perform their duties and obligations under this Agreement and any other
documents to be executed by the Sellers pursuant to or in connection with this
Agreement.

 

  8.16.2 The execution and delivery of and the performance by the Sellers of
their obligations under this Agreement and any other documents to be executed by
the Sellers pursuant to or in connection with this Agreement will not:

 

  (i) result in any breach of any provision of the articles of association of
the Sellers; or

 

  (ii) result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body.

 

8.17 The Purchaser’s Warranties

 

  8.17.1 The Purchaser has the legal right and full power and authority to enter
into and perform its duties and obligations under this Agreement and any other
documents to be executed by the Purchaser pursuant to or in connection with this
Agreement.

 

  8.17.2 The execution and delivery of and the performance by the Purchaser of
its obligations under this Agreement and any other documents to be executed by
the Purchaser pursuant to or in connection with this Agreement will not:

 

  (i) result in any breach of any provision of the articles of association of
the Purchaser; or

 

  (ii) result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body.

 

9 Sellers’ Liability and Purchaser’s Remedies under this Agreement

 

9.1 Liability

 

  9.1.1 In the event of any breach by the Sellers of this Agreement, the Sellers
shall, subject to the provisions of this Agreement, indemnify the Purchaser in
accordance with the provisions of Clause 9.2 and 9.3.

 

  9.1.2 The Sellers’ sole and exclusive liability in respect of the Shares or
the Group Companies shall be under the Warranties, and the Sellers shall have no
other liability in respect thereof based on any other representation or
warranty, express or implied, or any other agreement, contract, statute,
including under the Swedish Sale of Goods Act (Sw. Köplagen, (1990:931)), or
pursuant to legal theory or on any other ground.

 

9.2 Remedies

 

  9.2.1

The Purchaser’s sole and exclusive remedy under this Agreement shall be to claim
for a reduction of the Purchase Price pursuant to Clause 9.2.2 and the Purchaser

 

14



--------------------------------------------------------------------------------

 

shall not be entitled to any other remedies, including, without limitation,
damages, termination or rescission of contract. Furthermore, a claim for a
reduction of the Purchase Price may only be made if the Sellers have failed to
rectify the breach within 60 days of having received a notice pursuant to Clause
10.1.1.

 

  9.2.2 A reduction of the Purchase Price for breach of any Sellers’ Warranty
shall be for an amount corresponding to the Sellers’ pro rata share of the total
number of shares in the Company on a fully diluted basis (i.e. 90.12 per cent.)
of the cost or liability incurred by the Group Companies, or to the diminution
in value of the assets of the Group Companies constituting the breach, together
with an amount corresponding to the same pro rata share of reasonable costs,
including without limitation reasonable legal fees, incurred by the Group
Companies in connection with the breach.

 

  9.2.3 For the avoidance of doubt, and without prejudice to the generality of
Clause 9.2.1, the Sellers shall have no liability for any indirect loss suffered
by the Purchaser, including, without limitation, loss of synergies or loss of
other similar profits, revenues or advantages that the Purchaser or its
affiliated parties expected to make or obtain, or losses relating to liabilities
or costs incurred or profits or revenues lost, under the Purchaser’s existing
contracts or under contracts that the Purchaser expects to, or will, enter into
with third parties.

 

9.3 Proportionate and several liability etc.

 

     The Sellers will only be liable to the Purchaser under this Agreement
severally and in proportion to their respective shareholding (e.g. a Seller
holding 10 per cent. of the Shares, i.e. shares corresponding to 0.10*0.9012 of
all the shares in the Company on a fully diluted basis, will only be liable for
0.10 of the reduction of the Purchase Price pursuant to Clause 9.2.2). A Seller
shall never be liable for any liability incurred due to another Seller’s fraud
or gross negligence to the extent the liability relates to another Seller’s
unencumbered title to the shares sold by such Seller or another Seller’s
authority to enter into this Agreement.

 

10 Limitation of Liability

 

10.1 Time Limitation for Claims

 

  10.1.1 The Sellers shall not be liable under this Agreement in respect of any
claim unless a notice of the claim is given by the Purchaser to the Sellers
specifying full information of the legal and factual basis of the claim and the
evidence on which the Purchaser relies and, if possible, an estimate of the
amount of losses which are, or are to be, the subject of the claim (including
any losses which are contingent on the occurrence of any future event):

 

  (i) in the case of any claim under Clauses 8.3, 8.11.3, 8.11.4, 8.14 and 8.16
within 36 months following Closing; and

 

  (ii) in the case of any other claim, within 18 months following Closing.

 

  10.1.2

If the Purchaser or a Group Company becomes aware, or should reasonably have
become aware, of any matter or circumstance that may give rise to a claim
against the Sellers under this Agreement, the Purchaser shall within 30 days
give a notice in writing to the Sellers setting out such information as is
available to the Purchaser as is reasonably necessary to enable the Sellers to
assess the merits of the claim,

 

15



--------------------------------------------------------------------------------

 

to act to preserve evidence and to make such provision as the Sellers may
consider necessary. Failure to give notice within such period shall not affect
the rights of the Purchaser except to the extent that the Sellers are prejudiced
by the failure.

 

  10.1.3 The limitations in Clause 10.1.1 shall not apply to any claim under
Clauses 8.3.2 and 8.16.

 

10.2 Minimum Claims

 

     The Sellers shall not be liable under this Agreement in respect of:

 

  10.2.1 any individual claim (or a series of claims arising from substantially
identical facts or circumstances) where the liability agreed or determined in
respect of any such claim or series of claims does not exceed SEK 100,000;

 

  10.2.2 any claim, except claims relating to Warranties given in Clause 8.14
Tax, unless the aggregate amount of all claims for which the Sellers would
otherwise be liable under this Agreement, except claims relating to Warranties
given in Clause 8.14 Tax, exceeds SEK 12,000,000. Where the amount agreed or
determined in respect of all claims referred to in this Clause 10.2.2 exceeds
SEK 12,000,000, the liability of the Sellers shall equal the entire amount and
not merely the excess; and

 

  10.2.3 any claim relating to Warranties given in Clause 8.14 Tax, unless the
aggregate amount of all claims relating to Warranties given in Clause 8.14 Tax,
for which the Sellers would otherwise be liable, exceeds SEK 2,500,000. Where
the amount agreed or determined in respect of all claims referred to in this
Clause 10.2.3 exceeds SEK 2,500,000, the liability of the Sellers shall equal
the entire amount and not merely the excess.

 

     The limitations stipulated in Clauses 10.2.2 and 10.2.3 above shall operate
independently of each other and no claim relating to Warranties given in Clause
8.14 Tax may be taken into account when determining whether the threshold
stipulated in Clause 10.2.2 has been reached, and vice versa.

 

     The limitations in this Clause 10.2 shall not apply to any claim under
Clauses 8.3 and 8.16.

 

10.3 Maximum Liability

 

     The aggregate liability of the Sellers in respect of all breaches of this
Agreement shall not exceed 35 per cent. of the Purchase Price, except that such
limitation shall not apply to any claim under Clauses 8.3 and 8.16. Claims made
under this Agreement shall however in aggregate never exceed the Purchase Price.

 

10.4 Provisions

 

     The Sellers shall not be liable under this Agreement in respect of any
claim if allowance, provisions or reserve is made in the Audited Accounts for
the matter giving rise to the claim.

 

10.5 Insurance

 

     The Sellers shall not be liable under this Agreement in respect of any
claim to the extent that the losses in respect of which such claim is made are
covered by a policy of insurance or would have been covered if all policies of
insurance maintained by the Group Companies at Closing had been maintained also
beyond Closing.

 

16



--------------------------------------------------------------------------------

10.6 Tax Benefit

 

     If any loss or cost for which the Sellers is liable under this Agreement is
a tax-deductible item, the recoverable loss or cost shall be reduced by an
amount equivalent to the loss or cost multiplied by the corporate tax rate
applicable in the relevant jurisdiction of the Purchaser or Group Company during
the relevant fiscal year.

 

10.7 Purchaser’s Actual knowledge

 

     The Sellers shall not be liable in respect of any claim to the extent that
the relevant facts, matters or circumstances, giving rise to the claim were
known by the Purchaser, which for the purpose of this Clause 10.7 shall mean all
information:

 

  10.7.1 known to Joshua Silverstone, Eric Rudolph, Dennis Annarelli, Dana
Hubbard, Suraj Baloda, or Cliff Abrecht at the time of the execution of this
Agreement; and

 

  10.7.2 included in the reports from (a) Advokatfirman Vinge KB, (b) Ernst &
Young, or (c) any of the persons listed in 10.7.1.

 

     This Clause 10.7 shall not operate to bar the Purchaser from making any
claims pursuant to Clause 8.14.

 

10.8 Mitigation of Losses

 

     The Purchaser shall procure that all reasonable steps are taken and all
reasonable assistance is given to avoid or mitigate any losses which in the
absence of mitigation might give rise to a liability in respect of any claim
under this Agreement.

 

10.9 Contingent Liabilities

 

     The Sellers shall not be liable under this Agreement in respect of any
liability which is contingent unless and until such contingent liability becomes
an actual and definitive liability.

 

11 Third Party Claims

 

     If a claim is made by a third party (including any claim by any Tax
Authority) against the Company, for which, and to the extent that, the Purchaser
intends to make a claim against the Sellers for indemnification under this
Agreement, then:

 

  11.1.1 no admissions in relation to such third party claim shall be made by or
on behalf of the Purchaser or any other member of the Purchaser’s Group and the
claim shall not be compromised, disposed of or settled without the written
consent of the Sellers;

 

  11.1.2 the Sellers shall be entitled, at their own expense and in their
absolute discretion, by notice in writing to the Purchaser, to take such action
as they shall deem necessary to avoid, dispute, deny, defend, resist, appeal,
compromise or contest such claim or liability in the name of and on behalf of
the Purchaser or other member of the Purchaser’s Group concerned;

 

  11.1.3 the Purchaser shall allow, and shall procure that the relevant Group
Company allows, the Sellers and their advisers to investigate the matter or
circumstance alleged to give rise to a claim; and

 

17



--------------------------------------------------------------------------------

  11.1.4 the Purchaser shall, and the Purchaser shall procure that any other
members of the Purchaser’s Group shall, give all such information and assistance
as the Sellers may reasonably request, including instructing such professional
or legal advisers as the Sellers may nominate to act on behalf of the Purchaser
or other member of the Purchaser’s Group concerned but in accordance with the
Sellers’ instructions.

 

12 Confidentiality

 

12.1 Announcements

 

     For a 12-month period after the date of this Agreement, the parties shall
consult prior to making any announcement relating to the existence or the
subject matter of this Agreement. This shall not affect any announcement
required by law or any regulatory body or the rules of any recognised stock
exchange but the party (or any other company belonging to the same group as a
party) with an obligation to make an announcement shall consult with the other
party insofar as is reasonably practicable before complying with such an
obligation.

 

12.2 Disclosure

 

  12.2.1 Subject to Clause 12.1, the parties undertake not to disclose or use
any confidential information relating to the subject matter of this Agreement,
any document referred to herein, the negotiations relating to this Agreement, or
any other Confidential Information unless (i) required to do so by law or by any
applicable stock exchange regulations; (ii) to the professional advisers of any
party on terms that such professional advisers undertake to comply with the
provisions of this Clause 12.2 in respect of such disclosure; (iii) the
information is or becomes publicly available (other than by breach of this
Agreement); or (iv) such disclosure has been consented to by the other party in
writing (such consent not to be unreasonably withheld). If a party is required
to disclose or use information pursuant to (i) above, that party shall promptly
notify the other party of such requirement with a view to providing the other
party with the opportunity to contest such disclosure or use or otherwise to
agree to the timing and content of such disclosure or use.

 

  12.2.2 The restrictions in Clause 12.2.1 shall not prevent the Purchaser from
disclosing after Closing any Confidential Information, except such Confidential
Information which regards a Seller or a company affiliated with a Seller.

 

13 Other Provisions

 

13.1 Whole Agreement

 

     This Agreement and, subject to the effects of Closing pursuant to Clause
12.2.2 if applicable, the Confidentiality Undertaking entered into, contain the
whole agreement between the parties relating to the subject matter of this
Agreement at the date hereof to the exclusion of any terms implied by law which
may be excluded by contract and supersede any previous written or oral agreement
between the parties in relation to the matters dealt with in this Agreement.

 

18



--------------------------------------------------------------------------------

13.2 No Assignment

 

     Except as otherwise expressly provided in this Agreement, neither party may
without the prior written consent of the other party, assign, grant any security
interest over or otherwise transfer the benefit of the whole or any part of this
Agreement.

 

13.3 Variation

 

     No variation of this Agreement shall be effective unless in writing and
signed by or on behalf of each of the parties.

 

13.4 Costs

 

     The Sellers shall bear all costs incurred by them in connection with the
preparation, negotiation and entry into of this Agreement. The Purchaser shall
bear all such costs incurred by it in connection with the preparation,
negotiation and entry into of this Agreement.

 

13.5 Notices

 

  13.5.1 Any notice in connection with this Agreement shall be:

 

  (i) in writing in English;

 

  (ii) delivered by hand, fax, registered post or by courier using an
internationally recognised courier company.

 

  13.5.2 A notice to the Sellers shall be sent to the following address, or such
other person or address as the Sellers may notify to the Purchaser from time to
time:

 

       Priveq Partners

 

       Box 5295

 

       S-102 46 Stockholm

 

       Visit: Riddargatan 16

 

       Fax: +46 (8) 20 35 66

 

       Attention: The Managing Director

 

  13.5.3 A notice to the Purchaser shall be sent to such party at the following
address, or such other person or address as the Purchaser may notify to the
Sellers from time to time:

 

       Millipore Corporation

 

       290 Concord Road

 

       Billerica, MA 01821

 

       Fax: +1 978 715 13 82

 

       Attention: General Counsel

 

19



--------------------------------------------------------------------------------

       With a copy to

 

       Advokatfirman Vinge KB

 

       P.O. Box 1703

 

       111 87 Stockholm, Sweden

 

       Fax: +46 (8) 614 31 90

 

       Attention: Jan Lombach

 

  13.5.4 A notice shall be effective upon receipt and shall be deemed to have
been received:

 

  (i) at the time of delivery, if delivered by hand, registered post or courier;
or

 

  (ii) at the time of transmission in legible form, if delivered by fax.

 

13.6 Invalidity

 

  13.6.1 If any provision in this Agreement shall be held to be illegal, invalid
or unenforceable, in whole or in part, such provision or part shall to that
extent be deemed not to form part of this Agreement but the legality, validity
or enforceability of the remainder of this Agreement shall not be affected.

 

  13.6.2 If any illegal, invalid or unenforceable provision would be legal,
valid and enforceable if some part of it were deleted or modified, the provision
shall apply with whatever deletion or modification is necessary to give effect
to the commercial intention of the parties.

 

13.7 Governing Law

 

     This Agreement shall be solely governed by and construed in accordance with
substantive Swedish law.

 

13.8 Arbitration

 

  13.8.1 Any dispute, controversy or claim arising out of or in connection with
this Agreement, or the breach, termination or invalidity thereof, shall be
finally settled by arbitration in accordance with the Rules of the Arbitration
Institute of the Stockholm Chamber of Commerce (the “SCC Institute”). The
arbitral tribunal shall be composed of three arbitrators.

 

  13.8.2 The language to be used in the arbitral proceedings shall be English.
The place of arbitration shall be Stockholm.

 

  13.8.3 If a request for arbitration comprises only some of the parties to this
Agreement, all of the other parties to this Agreement shall be served the
request for arbitration by the SCC Institute before the SCC Institute refers the
case to the tribunal. Should any party wish to join (Sw. kumulera) any other
dispute, controversy or claim arising out of or in connection with this
Agreement or intervene (Sw. intervenera) in the proceeding, a request to do so
shall be submitted in a request for arbitration within the time period
determined by the SCC Institute.

 

  13.8.4

If a party submits a request for joinder or intervention after the time period
determined by the SCC Institute, the arbitral tribunal shall decide whether to
allow such joinder or intervention. When deciding this, the arbitral tribunal
shall take into

 

20



--------------------------------------------------------------------------------

 

consideration the point in time at which the request for joinder or intervention
was made, the prejudice that may be caused to the other parties if joinder or
intervention is allowed as well as other circumstances.

 

  13.8.5 The parties to this Agreement agree that all arbitrators are to be
appointed by the SCC Institute and that disputes, after joinder or intervention,
shall be handled in a single proceeding.

 

  13.8.6 If joinder or intervention has occurred, the tribunal may decide that
one or several disputes shall be handled in separate proceedings. Such a
decision can only be made if the parties have been granted the opportunity to
state their opinion on this issue and after consultation with the arbitral
tribunal.

 

  13.8.7 Any arbitral tribunal established pursuant to this Agreement shall be
bound by the award(s) of any previous arbitral tribunal(s) established pursuant
to this Agreement.

 

  13.8.8 The parties undertake and agree that all arbitral proceedings conducted
with reference to this Clause 13.8 will be kept strictly confidential. This
confidentiality undertaking shall cover all information disclosed in the course
of such arbitral proceedings, as well as any decision or award that is made or
declared during the proceedings. Information covered by this confidentiality
undertaking may not, in any form, be disclosed to a third party without the
written consent of the other party. This notwithstanding, a party shall not be
prevented from disclosing such information in order to safeguard in the best
possible way his rights vis-à-vis the other party in connection with the
dispute, or if such a right or obligation exists pursuant to statute,
regulation, law, a decision by an authority, a stock exchange contract or
similar.

 

In witness whereof this Agreement has been duly executed.

 

MILLIPORE INTERNATIONAL HOLDING
COMPANY B.V.       SKANDIA INVESTMENT KB

/s/ Jeffrey Rudin

--------------------------------------------------------------------------------

     

/s/ Magnus Hardmeier

--------------------------------------------------------------------------------

Jeffrey Rudin       through Magnus Hardmeier as per power of attorney

 

21



--------------------------------------------------------------------------------

QUINDA AB       SANIEL AB

/s/ Sten Johansson

--------------------------------------------------------------------------------

     

/s/ Sten Johansson

--------------------------------------------------------------------------------

Sten Johansson       through Sten Johansson as per power of attorney BRUNO
FRANÇOIS HOLDING        

/s/ Sten Johansson

--------------------------------------------------------------------------------

     

/s/ Sten Johansson

--------------------------------------------------------------------------------

through Sten Johansson as per power of attorney       Nils Årthun through Sten
Johansson as per power of attorney

/s/ Johan Westman

--------------------------------------------------------------------------------

        Johan Westman        

 

We accept and agree to Clause 7.2 above.

 

/s/ Sten Johansson

--------------------------------------------------------------------------------

     

/s/ Sten Johansson

--------------------------------------------------------------------------------

Bruno François through Sten Johansson as per power of attorney       Nils Årthun
through Sten Johansson as per power of attorney

/s/ Johan Westman

--------------------------------------------------------------------------------

     

/s/ Sten Johansson

--------------------------------------------------------------------------------

Johan Westman       Sten Johansson

 

22



--------------------------------------------------------------------------------

/s/ Sten Johansson

--------------------------------------------------------------------------------

        Håkan Samuelsson through Sten Johansson as per power of attorney        

 

23



--------------------------------------------------------------------------------

Schedule 1

Particulars of the Sellers, etc.



--------------------------------------------------------------------------------

Part 1

 

The Sellers

 

Shareholder

--------------------------------------------------------------------------------

   Capital & Votes


--------------------------------------------------------------------------------

  No of Shares


--------------------------------------------------------------------------------

Skandia Investment KB

   34.88%   2,400,000

Sten Johansson through Quinda AB

   16.75%   1,152,500

Håkan Samuelsson through Saniel AB

   16.75%   1,152,500

Nils Årthun

   15.35%   1,056,000

Bruno François through Bruno François Holding

   4.42%   304,000

Johan Westman

   1.96%   135,000*     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Total

   appr. 90.12%**   6,200,000     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* In addition, Johan Westman also held 500 option rights in the Company. The
option rights have been exercised and the new shares are under registration (see
below Schedule 7).

** On a fully diluted basis



--------------------------------------------------------------------------------

Part 2

 

Particulars of the Subsidiaries

 

NovaSeptum AB (wholly owned by NovAseptic AB)

Org nr 556534-3521

Rödjans väg 7

SE-449 34 Nödinge

SWEDEN

 

NovAseptic America Inc. (wholly owned by NovAseptic AB)

Reg No 22-3450556

96 Route 173 West, Suite # 3

NJ 08827, HAMPTON

U.S.A.

 

NovAsepticFrance S.A.S. (wholly owned by NovAseptic AB)

Reg No 393-472-535

38, rue de la République

F-69 150 Décines-Charpieu

FRANCE

 

NovAseptic U.K. (wholly owned by NovAseptic AB)

Reg No 3792020

Tapton Park Innovation Centre

Brimington Road

Tapton

Chesterfield

Derbyshire

S41 0TZ

ENGLAND

 

NovAseptic Benelux B.V. (wholly owned by NovAseptic AB)

Reg No 08106454

Nordstraat 49

NL-4571 GC Axel

HOLLAND

 

NovAseptic Innovation A/S (wholly owned by NovAseptic AB)

Organisasjonsnummer 983170919

Strondlia 13

NO-4329 Sandnes

NORWAY



--------------------------------------------------------------------------------

Schedule 3

Draft Minority Sellers’ Agreement



--------------------------------------------------------------------------------

[Datum/Dated]

 

[PART/PARTY]

 

och

and

 

[PART/PARTY]

 

AKTIEÖVERLÅTELSEAVTAL

 

SHARE PURCHASE AGREEMENT

 

avseende aktier i

regarding shares in

 

NovAseptic AB (publ)

 

LOGO [g93713logo.jpg]

 

Linklaters Advokatbyrå

Regeringsgatan 67

Box 7833

SE-103 98 Stockholm

 

Telephone (46-8) 665 66 00

Facsimile (46-8) 667 68 83



--------------------------------------------------------------------------------

[The English text is a translation]

 

Detta Aktieöverlåtelseavtal (“Avtalet”) har denna dag träffats mellan:

 

This Share Purchase Agreement (the “Agreement”) is made on the date hereof
between:

 

(3) [•] (“Säljaren”), och

 

     [•] (the “Vendor”); and

 

(4) Millipore International Holding Company B.V., Paasheuvelweg 3, 1105 CE
Amsterdam-Zuidoost, Nederländerna, (“Köparen”).

 

     Millipore International Holding Company B.V., Paasheuvelweg 3, 1105 CE
Amsterdam-Zuidoost, the Netherlands, (the “Purchaser”).

 

Bakgrund

Whereas:

 

(D) Säljaren äger [•] aktier om nominellt 0,10 kronor (“Aktierna”) i NovAseptic
AB (publ), ett publikt svenskt aktiebolag med org. nr. 556460-0830, (“Bolaget”).

 

     The Vendor owns [•] shares of a nominal value of SEK 0.10 per share (the
“Shares”) in NovAseptic AB (publ), a public limited liability company
incorporated under the laws of Sweden with Reg. No. 556460-0830, (the
“Company”).

 

(E) Den 6 juli 2005, träffades ett aktieöverlåtelseavtal mellan Köparen och
huvudaktieägarna i Bolaget, genom vilket Köparen kommer att förvärva över 90
procent av aktierna och rösterna i Bolaget (“Huvudaktieöverlåtelseavtalet”).

 

     On 6 July 2005, the Purchaser and the main shareholders in the Company
entered into a share purchase agreement, through which the Purchaser will
acquire more than 90 per cent. of the shares and votes in the Company (the “Main
SPA”).

 

(F) Säljaren har gått med på att sälja Aktierna och Köparen har gått med på att
förvärva Aktierna för köpeskillingen och på villkor som framgår av detta avtal.

 

     The Vendor has agreed to sell the Shares and the Purchaser has agreed to
purchase the Shares for the consideration and upon the terms set out in this
Agreement.

 

     Följande har överenskommits:

 

     It is agreed as follows:

 

1 Köp och försäljning av Aktierna

     Sale and Purchase of the Shares

 

     Säljaren överlåter härmed Aktierna till Köparen och Köparen köper härmed
Aktierna från Säljaren fria från belastningar och med samtliga tillhörande
rättigheter.

 

     The Vendor hereby sells the Shares to the Purchaser and the Purchaser
hereby purchases the Shares from the Vendor free from any encumbrances
whatsoever and together with all rights attaching thereto.



--------------------------------------------------------------------------------

2 Köpeskilling

     Consideration

 

Köpeskillingen för Aktierna skall vara [•] kronor (“Köpeskillingen”) motsvarande
ett pris per aktie av 104,65 kronor.

 

The consideration for the Shares shall be SEK [•] (the “Consideration”) which
corresponds to a price per share of SEK 104.65.

 

3 Villkor

Condition

 

Parternas skyldighet att överlåta och tillträda Aktierna enligt detta Avtal är
beroende av att överlåtelse och tillträde av aktier enligt
Huvudaktieöverlåtelseavtalet har skett (“Huvudtillträdet”). Om detta villkor
inte är uppfyllt eller har eftergivits av parterna senast den 30 november 2005,
upphör detta Avtal att gälla och ingendera parten skall ha något anspråk mot den
andra parten i anledning av detta Avtal.

 

The obligation to sell and purchase the Shares in accordance with this Agreement
is conditional upon closing of the Main SPA having occurred (the “ Main
Closing”). If this condition is not satisfied or waived by the parties on or
before 30 November 2005, this Agreement shall lapse and no party shall have any
claim against any other under it.

 

4 Tillträde

Closing

 

4.1 Förutsatt att villkoret i punkt 3 har uppfyllts, skall tillträde av Aktierna
i enlighet med punkt 1 (“Tillträde”) äga rum i direkt anslutning till
Huvudtillträdet eller så snart som möjligt därefter (“Tillträdesdagen”). Köparen
skall underrätta Säljaren om tid och datum för Tillträde senast fem arbetsdagar
före Tillträdesdagen. Tillträde skall ske i Nödinge.

 

Subject to Clause 3, the completion of the sale and purchase of the Shares
pursuant to Clause 1 (“Closing”) shall take place in immediate conjunction with
the Main Closing or as soon as possible thereafter (the “Closing Date”). The
Purchaser shall notify the Vendor of the time and date of the Closing not later
than five business days prior to the Closing Date. Closing shall take place in
Nödinge.

 

4.2 Säljaren skall på Tillträdesdagen tillse att dess kontoförande institut
bekräftar att det mottagit oåterkalleliga instruktioner från Säljaren att,
samtidigt som (och villkorat av) Köparens överföring av Köpeskillingen enligt
punkt 4.3 nedan, överföra alla Aktier till sådant VP-konto eller
depositionskonto som Köparen skriftligen skall ha angett senast tre arbetsdagar
före Tillträdesdagen.

 

On the Closing Date, the Vendor shall ensure that its account operator confirms
that it have received irrevocable instructions from the Vendor to transfer all
of the Shares to such VP account or securities deposit account as the Purchaser
shall designate in writing not later than three business days prior to the
Closing Date simultaneously with (and subject to) the transfer by the Purchaser
of the Consideration in accordance with Clause 4.3 below.



--------------------------------------------------------------------------------

4.3 Köparen skall på Tillträdesdagen, efter bekräftelse från kontoförande
institut i enlighet med punkt 4.2, erlägga Köpeskillingen till Säljaren.
Köpeskillingen skall betalas genom överföring av omedelbart tillgängligt kapital
till [konto] i [bank] tillhörande [•] som erhållit fullmakt att för Säljarens
räkning uppbära Köpeskillingen.

 

On the Closing Date and upon the account operator’s confirmation as referred to
in Clause 4.2, the Purchaser shall pay to the Vendor the Consideration. The
Consideration shall be paid by transfer of immediately available funds to
[account] in [bank] belonging to [•] who have been given a power of attorney to
receive the Consideration on behalf of the Seller.

 

Detta Avtal har upprättats i två exemplar, varav parterna tagit var sitt.

 

This Agreement has been executed in two copies of which the parties have taken
one each.

 

[Plats och datum/Place and date] [SÄLJARE/VENDOR]

 

--------------------------------------------------------------------------------

[Plats och datum/Place and date] MILLIPORE INTERNATIONAL HOLDING COMPANY B.V.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Schedule 5

Relevant Competition Authorities

 

Country

--------------------------------------------------------------------------------

    

Authority

--------------------------------------------------------------------------------

Germany      Bundeskartellamt (Federal Cartel Office)



--------------------------------------------------------------------------------

Schedule 6

Sellers’ Knowledge

 

Bruno François, 1191 Chemin de Blazin, 30 000 Nimes, FRANCE

 

Magnus Hardmeier, Slåttergränd 37, 183 57 Täby, SWEDEN

 

Anna-Karin Jernberg, Hägerstensvägen 7, 421 67 Västra Frölunda, SWEDEN

 

Sten Johansson, Smedlyckan 18, 425 43 Hisings Kärra, SWEDEN

 

Håkan Samuelsson, Stigen 29, 439 92 Onsala, SWEDEN

 

Patrik Sundh, Spinspövägen 11, 423 41 Torslanda, SWEDEN

 

Johan Westman, Lesikavägen 31, 427 40 Billdal, SWEDEN

 

Nils Årthun, Strondlia 13, NO-4329 Sandnes, NORWAY